Supreme Court Internal Operating Procedures

Proposed Amendment:

§ 7.   Motions, Miscellaneous Petitions, and Applications for Relief

A.     Duties of Prothonotary. All assignments of motions, miscellaneous petitions and
       applications for relief, including emergency motions and those requesting the
       exercise of King's Bench powers, extraordinary jurisdiction and original jurisdiction,
       shall originate in the Prothonotary's office. No motions, petitions or applications will
       be considered which were not first filed in the Prothonotary's office and thence
       assigned. Documents may be filed in paper format, or by electronic or facsimile
       transmission. Once received, motions, petitions and applications will be monitored
       by the Prothonotary's office for compliance with applicable appellate rules.
       Proposed filings that are not in compliance will not be docketed. Proposed filings
       that are in compliance will be docketed and a response will be allowed. At the
       expiration of the response period the documents will be forwarded to the Court.

       Procedural motions (e.g., first requests for extension of time for not more than
       thirty days, requests to exceed page limits, and requests to proceed in forma
       pauperis) may be resolved by the Prothonotary without further action of the Court.

       Requests for extension of time in excess of thirty days, and second or
       subsequent requests for extension of time, are disfavored and will be
       granted only upon a showing of good cause. Applications for such
       extensions will be assigned to the Chief Justice.




***